PER CURIAM: *
Court-appointed counsel for Alejandro Aeevedo-Garcia has moved for leave to withdraw from this appeal and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Counsel has notified this court that she has no information on the whereabouts of her client and that it is her understanding that soon after he was sentenced, he was deported to Mexico. She asserted that she instructed him to communicate with her as soon as he was deported but that he has not done so. Thus, she was unable to provide a certificate of service on him.
Our independent review of the brief and the record discloses no nonfrivolous issue. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.